911 F.2d 734
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Morris W. GRAVES, Beverly Graves, William M. King, JudyKing, Rufus Dwayne Price, Defendants,Boyd B. Greene, Clara V. Greene, Defendants-Appellants,Citizens State Bank, Third Party Defendant.
No. 90-5835.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1990.

1
Before NATHANIEL B. JONES and DAVID A. NELSON, Circuit Judges, and SILER, Chief District Judge*

ORDER

2
This matter is before the court for consideration of defendants' Boyd B. Greene and Clara V. Greenes' response to this court's order of July 24, 1990, directing defendants to show cause why their appeal should not be dismissed for lack of jurisdiction.  The Greenes respond by conceding that their appeal is premature.  They do not object to dismissal at this time.


3
A third party complaint brought by the Greenes is still pending in the district court and the judgment appealed from has not been certified as a final judgment.  Absent certification for interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), an order disposing of fewer than all parties or claims in an action is not appealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  Upon review and consideration we determine that the district court's order is not appealable.


4
Therefore it is ORDERED that the defendants' appeal is dismissed without prejudice to their right to perfect a timely appeal when final judgment is rendered by the district court.  Rule 9(b)(1) Local Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief District Judge for the Eastern District of Kentucky, sitting by designation